Lacombe, Circuit Judge.
The facts of this case seem clearly within the phraseology of section 5447. The officer was, during the hours devoted to the discharge of his official duty, at the place where he was assigned to discharge that duty. He was as much engaged in that service while sitting at his post waiting for the arrival of the ship, or the discharge of the cargo, as he would have been if superintending such discharge. Moreover, at the very moment the physical assault was committed he was actually engaged in an examination of papers officially before him, and inquiring as to the disappearance of certain *595cases, the disposition of which it was his duty to know about. Where an assault is made under such circumstances, it will be presumed that its result — an interference with the discharge of such duty — was intended. Writ of habeas corpus dismissed.